                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GLENDA LEE SHAFFER,                                  )
                                                     )
                     Plaintiff,                      )
                                                     )
               v.                                    ) Civil Action No. 19-93
                                                     )
                                                     )
COMMISSIONER OF SOCIAL SECURITY,                     )
                                                     )
                     Defendant.                      )


                                             ORDER


       AND NOW, this 30th day of September, 2019, upon consideration of Defendant’s Motion

for Summary Judgment (Doc. No. 14), filed in the above-captioned matter on August 14, 2019,

       IT IS HEREBY ORDERED that said Motion is DENIED.

       AND, further, upon consideration of Plaintiff’s Motion for Summary Judgment (Doc. No.

12), filed in the above-captioned matter on July 12, 2019,

       IT IS HEREBY ORDERED that said Motion is GRANTED IN PART and DENIED IN

PART. Specifically, Plaintiff’s Motion is granted to the extent that it seeks remand to the

Commissioner of Social Security (“Commissioner”) for further evaluation as set forth below, and

denied in all other respects. Accordingly, this matter is hereby remanded to the Commissioner

for further evaluation under sentence four of 42 U.S.C. § 405(g) in light of this Order.

I.     Background

       On October 19, 2015, Glenda Lee Shaffer protectively filed a claim for disability

insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq., and on

September 21, 2015, she protectively filed a claim for supplemental security income under Title

                                                 1
XVI of the Social Security Act, 42 U.S.C. §§ 1381 et seq. Specifically, Plaintiff claimed that she

became disabled on July 22, 2015, due to vertigo, migraines, diabetes, hernia, ulcers, depression,

ADHD, sciatic nerve problems, arthritis, thyroid problems, high blood pressure, neuropathy, and

seizures. (R. 71-72, 81-82).

       After being denied initially on December 3, 2015, Plaintiff sought, and obtained, a

hearing on October 31, 2017, before an Administrative Law Judge (“ALJ”). (R. 34-70). In a

decision dated February 7, 2018, the ALJ denied Plaintiff’s request for benefits. (R. 17-28). The

Appeals Council declined to review the ALJ’s decision on December 6, 2018. (R. 1-6). Plaintiff

filed a timely appeal with this Court, and the parties have filed cross-motions for summary

judgment.

II. Standard of Review

       Judicial review of a social security case is based upon the pleadings and the transcript of

the record. See 42 U.S.C. § 405(g). The scope of review is limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner's findings of fact. See Matthews v. Apfel, 239

F.3d 589, 592 (3d Cir. 2001) (noting that “‘[t]he findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, shall be conclusive’” (quoting 42 U.S.C.

§ 405(g))); Schaudeck v. Comm’r of Soc. Sec. Admin., 181 F.3d 429, 431 (3d Cir. 1999) (stating

that the court has plenary review of all legal issues, and reviews the administrative law judge's

findings of fact to determine whether they are supported by substantial evidence).

       “Substantial evidence” is defined as “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate’” to support a conclusion. Plummer v.

Apfel, 186 F.3d 422, 427 (3d Cir. 1999) (quoting Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir.


                                                 2
1995)). However, a “‘single piece of evidence will not satisfy the substantiality test if the

[Commissioner] ignores, or fails to resolve, a conflict created by countervailing evidence.’”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting Kent v. Schweiker, 710 F.2d 110,

114 (3d Cir. 1983)). “‘Nor is evidence substantial if it is overwhelmed by other evidence—

particularly certain types of evidence (e.g., that offered by treating physicians)—or if it really

constitutes not evidence but mere conclusion.’” Id.

       A disability is established when the claimant can demonstrate “some ‘medically

determinable basis for an impairment that prevents him [or her] from engaging in any substantial

gainful activity for a statutory twelve-month period.’” Fargnoli v. Massanari, 247 F.3d 34, 38-39

(3d Cir. 2001) (quoting Plummer, 186 F.3d at 427 (internal citation omitted)). “A claimant is

considered unable to engage in any substantial gainful activity ‘only if his physical or mental

impairment or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy . . . .’” Id. at 39 (quoting 42

U.S.C. § 423(d)(2)(A)).

       The Social Security Administration has promulgated regulations incorporating a five-step

sequential evaluation process for determining whether a claimant is under a disability as defined

by the Act. See 20 C.F.R. §§ 404.1520, 416.920. In Step One, the Commissioner must

determine whether the claimant is currently engaging in substantial gainful activity. See 20

C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If so, the disability claim will be denied. See

Bowen v. Yuckert, 482 U.S. 137, 140 (1987). If not, the second step of the process is to

determine whether the claimant is suffering from a severe impairment. See 20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). “An impairment or combination of impairments is not


                                                  3
severe if it does not significantly limit [the claimant’s] physical or mental ability to do basic

work activities.” 20 C.F.R. §§ 404.1522(a), 416.922(a). If the claimant fails to show that his or

her impairments are “severe," he or she is ineligible for disability benefits. If the claimant does

have a severe impairment, however, the Commissioner must proceed to Step Three and

determine whether the claimant’s impairment meets or equals the criteria for a listed impairment.

See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If a claimant meets a listing, a finding

of disability is automatically directed. If the claimant does not meet a listing, the analysis

proceeds to Steps Four and Five.

       Step Four requires the ALJ to consider whether the claimant retains the residual

functional capacity (“RFC”) to perform his or her past relevant work, see 20 C.F.R.

§§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv), and the claimant bears the burden of demonstrating an

inability to return to this past relevant work, see Adorno v. Shalala, 40 F.3d 43, 46 (3d Cir.

1994). If the claimant is unable to resume his or her former occupation, the evaluation then

moves to the fifth and final step.

       At this stage, the burden of production shifts to the Commissioner, who must demonstrate

that the claimant is capable of performing other available work in the national economy in order

to deny a claim of disability. See 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making

this determination, the ALJ should consider the claimant’s RFC, age, education, and past work

experience. See id. The ALJ must further analyze the cumulative effect of all the claimant’s

impairments in determining whether he or she is capable of performing work and is not disabled.

See 20 C.F.R. §§ 404.1523, 416.923.




                                                  4
III.   The ALJ's Decision

       In the present case, the ALJ found that Plaintiff had not been engaged in substantial

gainful activity since the alleged onset date, July 22, 2015. (R. 19). The ALJ also found that

Plaintiff met the second requirement of the process insofar as she had certain severe

impairments, particularly, sciatica (lower back), degenerative tear of acetabular labrum (right

hip), diabetes mellitus, simple partial seizures, migraine headaches, general anxiety disorder, and

major depressive disorder. (R. 19). The ALJ further concluded that Plaintiff’s impairments did

not meet any of the Listings that would satisfy Step Three. (R. 20).

       The ALJ next found that Plaintiff retained the RFC to perform light work, except that she

can occasionally lift and carry 20 pounds and 10 pounds frequently; can sit for 6 hours,

alternating to standing for 5 minutes after every 55 minutes of sitting; can stand for 6 hours,

alternating to sitting for 5 minutes after every 25 minutes of standing; can walk for 6 hours,

alternating to sitting for 5 minutes after every 25 minutes of walking; can never kneel, crawl, or

climb ladders, ropes or scaffolds; can push/pull as much as she can lift/carry; can never work at

unprotected heights or around moving mechanical parts; can never operate a motor vehicle; can

occasionally work in weather, dust, odors, fumes, and pulmonary irritants; can never work in

extreme cold or heat; cannot work in conditions where the fluorescent lighting is brighter than

that which is customarily found in an office setting (75 watts); is not able to maintain a

production rate pace; is limited to tolerating few changes in a routine work setting, defined as a

stable work environment where work place and work process remain generally the same day to

day; will be off task up to 5% of the time in an 8 hour work day, in addition to normal breaks;

and will be absent from work one day a month. (R. 22).




                                                 5
       At Step Four, the ALJ found that Plaintiff was unable to perform any past relevant work,

so he moved on to Step Five. (R. 26). The ALJ then used a vocational expert (“VE”) to

determine whether or not a significant number of jobs existed in the national economy that

Plaintiff could perform. The VE testified that, based on Plaintiff’s age, education, work

experience, and RFC, Plaintiff could perform jobs that exist in significant numbers in the

national economy, such as photo-copy machine operator, folding machine operator, and

electronic accessories assembler. (R. 27-28, 63-65). Accordingly, the ALJ found that Plaintiff

was not disabled. (R. 28).

IV. Legal Analysis

       Plaintiff argues that her RFC is not supported by substantial evidence because the ALJ

failed to evaluate properly the medical opinion of her treating physician, Carlos J. Marrero, M.D.

The Court finds that, because the ALJ did in fact fail to address adequately the opinion of Dr.

Marrero, and further failed to provide an adequate explanation for his decision not to include

various limitations opined by Dr. Marrero in Plaintiff’s RFC, it is not apparent to the Court on

what evidence the ALJ relied in formulating the RFC. Because the Court cannot determine

whether the RFC here is supported by substantial evidence, the Court will remand the case for

further consideration.

       RFC is defined as “‘that which an individual is still able to do despite the limitations

caused by his or her impairment(s).’” Fargnoli, 247 F.3d at 40 (quoting Burnett v. Comm’r of

Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000)); see also 20 C.F.R. §§ 404.1545(a)(1),

416.945(a)(1). Not only must an ALJ consider all relevant evidence in determining an

individual’s RFC, the RFC finding “must ‘be accompanied by a clear and satisfactory explication

of the basis on which it rests.’” Fargnoli, 247 F.3d at 41 (quoting Cotter v. Harris, 642 F.2d 700,


                                                 6
704 (3d Cir. 1981)). “‘[A]n examiner’s findings should be as comprehensive and analytical as

feasible and, where appropriate, should include a statement of subordinate factual foundations on

which ultimate factual conclusions are based, so that a reviewing court may know the basis for

the decision.’” Id. (quoting Cotter, 642 F.2d at 705); see also SSR 96-8p, 1996 WL 374184, at

*7 (July 2, 1996) (“The RFC assessment must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings) and

nonmedical evidence (e.g., daily activities, observations).”).

       Moreover, the opinion of a claimant’s treating physician is generally to be afforded

significant weight. See Fargnoli, 247 F.3d at 43; Plummer, 186 F.3d at 429. In fact, the

regulations provide that for claims such as this one, filed before March 27, 2017, a treating

physician’s opinion is to be given “controlling weight” so long as the opinion is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and not inconsistent with

other substantial evidence in the record. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2);

Fargnoli, 247 F.3d at 43; Plummer, 186 F.3d at 429. As a result, the ALJ may reject a treating

physician’s opinion outright only on the basis of contradictory medical evidence, and not on the

basis of the ALJ’s own judgment or speculation, although he may afford a treating physician’s

opinion more or less weight depending upon the extent to which supporting explanations are

provided. See Plummer, 186 F.3d at 429.

       Dr. Marrero’s opinion, provided in the form of a physical residual functional capacity

questionnaire, includes various findings regarding Plaintiff’s limitations in functioning. (R. 573-

76). The ALJ stated in his decision that he gave Dr. Marrero’s opinion “partial weight” in

determining Plaintiff’s RFC. (R. 25-26). In his discussion, however, while the ALJ discussed

certain specific findings from Dr. Marrero’s opinion and explained why he did or did not agree


                                                 7
with them, and why he did or did not include them in the RFC, there were other findings in Dr.

Marrero’s opinion that the ALJ did not address at all. For instance, the ALJ explained that,

although Dr. Marrero opined that Plaintiff’s pain and other symptoms were frequently severe

enough to interfere with the attention and concentration needed to perform simple work tasks,

the frequency and severity of Plaintiff’s headache and seizure symptoms were not consistent

with Dr. Marrero’s physical examinations of Plaintiff, and Plaintiff seemed to respond well to

conservative medication management treatment. (R 25-26). The ALJ also noted that he found

Dr. Marrero’s opinion that Plaintiff can only occasionally lift and carry up to 10 pounds to be

inconsistent with the medical evidence of record and Plaintiff’s report of her daily life activities,

and that restricting her to light work was more appropriate. (R. 26).

       On the other hand, the ALJ stated that he agreed with Dr. Marrero’s opinion that Plaintiff

is capable of only low stress jobs, and he explained that he included limitations of non-

production rate pace, few changes in work setting, a stable work environment, 5% off-task time,

and absences of one day a month in order to accommodate such limitation. (R. 26). The ALJ

also noted that he agreed with Dr. Marrero’s finding that Plaintiff should avoid unprotected

heights, extreme temperatures, dust, and fumes, and that he accounted for these limitations in the

RFC. (R. 26). Further, the ALJ stated that Dr. Marrero had opined that Plaintiff can sit for one

hour before needing to get up, can stand for one hour before needing to sit down, and requires

periods of walking around and shifting positions, and he explained that Plaintiff’s need to

alternate positions was also accommodated in the RFC. (R. 26).

       The Court notes, however, that, although the ALJ did discuss the above-referenced

limitations in his decision, he failed altogether to address other limitations that Dr. Marrero

found. For example, Dr. Marrero opined that Plaintiff could rarely look down (sustained flexion


                                                  8
of neck), turn her head right or left, look up, or hold her head in a static position. (R. 575). Dr.

Marrero also found that Plaintiff could only occasionally twist, stoop and crouch, and that she

had limitations in grasping, turning and twisting objects, fine finger manipulations, and reaching

overhead. (R. 576). Dr. Marrero further opined that Plaintiff could stand/walk for about 2 hours

and sit for about 4 hours—adding up to a total of only 6 hours of work—in an 8-hour work day.

(R. 575). Dr. Marrero also indicated that Plaintiff would need 4-5 breaks per day of 15-20

minutes each, and that she would likely be absent more than 4 days per month. (R. 575-76).

Because the ALJ did not mention such limitations, it is not clear whether he overlooked them in

reviewing Dr. Marrero’s opinion or whether he considered but rejected them. If the ALJ

overlooked such limitations, he erred in failing to consider them; if the ALJ rejected such

limitations, he erred in failing to provide a reason for doing so.

        Accordingly, because the ALJ did not adequately explain his treatment of the various

limitations found in Dr. Marrero’s opinion, it is not apparent to the Court whether the ALJ’s

decision in this regard was based on substantial evidence. While the ALJ was certainly not

required simply to adopt all of the findings in Dr. Marrero’s opinion, he was required to explain

adequately his basis for rejecting them if he chose to do so. See Mason v. Shalala, 994 F.2d

1058, 1066 (3d Cir. 1993) (explaining that, when conflicting evidence exists, and ALJ may

choose whom to credit, but “cannot reject evidence for no reason or for the wrong reason”

(internal citation omitted)); Plummer, 186 F.3d at 429 (stating that an ALJ “must consider all the

evidence and give some reason for discounting the evidence she rejects”). Thus, the ALJ’s

limited comments concerning the restrictions found in the opinion of Dr. Marrero do not allow

the Court to determine the basis for the ALJ’s decision to give partial weight to that opinion,

rejecting some findings and accepting others, but ignoring or overlooking other findings without


                                                  9
explanation. Remand is therefore required to allow for more focused discussion of the ALJ’s

consideration of the limitations found by Dr. Marrero in formulating Plaintiff’s RFC.

       Additionally, the ALJ should, of course, ensure that proper weight be accorded to all the

opinion and other medical evidence presented in the record, and he should verify that his

conclusions at all steps of the sequential evaluation process are adequately explained, in order to

eliminate the need for any future remand. Indeed, the Court expresses no opinion as to whether

the ALJ’s RFC determination regarding Plaintiff’s impairments could, in fact, be supported by

the record. It is, instead, the need for further explanation that mandates the remand on this issue.

V.     Conclusion

       In short, the record simply does not permit the Court to determine whether the ALJ’s

formulation of Plaintiff’s RFC is supported by substantial evidence, and, accordingly, the Court

finds that substantial evidence does not support the ALJ’s decision in this case. The Court

hereby remands this case to the ALJ for reconsideration consistent with this Order.


                                                      s/ Alan N. Bloch
                                                      United States District Judge

ecf:           Counsel of record




                                                 10
